DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1 – embodiment of figs. 2 and 5 (structures that accommodate a battery with bother terminals on one end) (claims 1, 6-11, and 13)
Species 2 – embodiment of figs. 3-4 (structure that accommodates a battery with terminals on opposing ends, further including a structure for further cooling channels) (claims 1-9 and 11-13). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
1, 6-9, 11, and 13
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these species require the technical feature of claim 1 (tubular element, parallel wall elements, circulating cooling fluid, smaller height of opposing walls when compared to the electrical energy storage units), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2017/067923 (Kreisel; cited on the 6/12/2020 IDS).  Kreisel teaches the claimed technical features, as fig. 1 shows tubular element and parallel wall elements, and the abs. teaches cooling fluid circulation and the smaller height.  Additionally, US 2011/0223458 (Ferber, JR.) also teaches such features (see fig. 2A and 2B for tubular element, parallel wall elements, and shorter height) and para 0029 regarding cooling fluid.
During a telephone conversation with Kevin Ransom on December 9, 2021 a provisional election was made without traverse to prosecute the invention of Species 2, claims 1-9 and 11-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 10 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed June 12, 2020, October 12, 2020, September 28, 2021, and October 20, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits. (With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II)(D) and 37 CFR 1.98(a)(3)(ii).)
Drawings
The drawings received on June 12, 2020 are acceptable.
Claim Objections
Claim 1 objected to because of the following informalities:  not properly referring back to “a plurality of electrical energy storage units” (given antecedent basis in claim 1, lines 1-2, in a consistent term and/or number manner); specifically (1) “the electrical energy storage units” (line 6) should be ‘the plurality of electrical energy storage units’ and (2) “an electrical energy storage unit” (lines 8-9) should be ‘one of the plurality of electrical storage units’.  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  not properly referring back to “a plurality of electrical energy storage units” (given antecedent basis in claim 1, lines 1-2, in a consistent term and/or number manner); specifically “the electrical energy storage units” (line 3) should be ‘the plurality of electrical energy storage units’.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  not properly referring back to “a plurality of electrical energy storage units” (given antecedent basis in claim 1, lines 1-2, in a consistent term and/or number manner); specifically “an electrical storage unit” (line 4) should be ‘each of the plurality of electrical energy storage units’.  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  it does not refer back fully refer back to entire term of the outer circumferential surface (lines 2-3) in the manner which it is given antecedent basis (‘the outer circumferential surface of each of the plurality of energy storage units’ is preferred).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2018/0316074/WO 2017/067923 (Kreisel et al.).  (Note: Both the US and WO document relate to the same PCT.  Both references apply to the invention but have different prior art dates.  The US document is relied upon as the English translation of the WO document.) 
	As to claim 1, Kreisel et al. teach an arrangement for cooling of a plurality of electrical energy storage units (cells [8]), wherein the arrangement comprises a tubular element (cuboid hollow shape body [2]; note: considered tubular, as openings exist accommodate the battery, barring further specification of the structure), forming a cooling channel (fluid-tight liquid space with fluid passing there through via connecting devices [3]) (abs; figs. 1, 4; para 0032, 0035) in which the electrical energy storage units (cells [8]) are to be cooled by a circulating cooling medium (liquid coolant that is supplied and discharged – para 0032, 0035), wherein the tubular element (body [2]) comprises a first plane wall element and a second plane wall element arranged in parallel at a distance from each other, where said distance
	As to claim 2, Kreisel et al. teach the second wall element also comprises through holes that are located to correspond with the position of the through holes in the first wall element (figs. 1, 3B, 4).  
	As to claim 3, Kreisel et al. teach said through holes in the first and second wall elements have a size and shape corresponding to an outer circumferential shape of the electrical energy storage units (cells [8]) (as seen in fig. 1).  
	As to claim 4, Kreisel et al. teach said through holes in the first and second wall elements have a circular shape and that the electrical energy storage units (cells [8]) are shaped as right circular cylinders (fig. 1).  
	As to claim 5, Kreisel et al. teach the through holes in the first and second wall elements are arranged in a number of transverse rows in relation to an intended flow direction of the cooling medium through the cooling channel and that the through holes in two adjacent transverse rows are transversely displaced in relation to each other (fig. 4, applicable barring specification of the relation).
	As to claim 6, Kreisel et al. teach the arrangement comprises a sealing member
	As to claim 8, Kreisel et al. teach the tubular element (body [2]) comprises a third wall element and a fourth wall element which are arranged in parallel and configured to 
	As to claim 9, Kreisel et al.’s tubular element (body [2]) is designed as a unitary piece (integrally made, para 0017).
	As to claim 11, Kreisel et al. teach tubular element (body [2]) is made of a material having heat transfer properties.  Note: All materials have heat transfer properties (as they have a heat transfer coefficient.  Kreisel et al. teach of plastic, exemplifying POM (para 0017).  Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989). 
Claim(s) 1-5, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0223458 (Ferber Jr.). 
	As to claim 1, Ferber Jr. teaches an arrangement for cooling of a plurality of electrical energy storage units (cells [2]), wherein the arrangement comprises a tubular element (containment panels [10a, 10b] and side panels [40]), forming a cooling channel (with openings [46] for coolant) (fig. 2B, para 0029 ) in which the electrical energy storage units (cells [2]) are to be cooled by a circulating cooling medium (air), wherein the tubular element (containment panels [10a, 10b] and side panels [40]) comprises a first plane wall element and a second plane wall element arranged in parallel at a distance from each other, where said distance
	As to claim 2, Ferber Jr. teaches the second wall element also comprises through holes that are located to correspond with the position of the through holes in the first wall element (figs. 1, 2A, 2B, 3).  
	As to claim 3, Ferber Jr. teaches said through holes in the first and second wall elements have a size and shape corresponding to an outer circumferential shape of the electrical energy storage units (cells [2]) (as seen in fig. 1).  
	As to claim 4, Ferber Jr. teaches said through holes in the first and second wall elements have a circular shape and that the electrical energy storage units (cells [8]) are shaped as right circular cylinders (fig. 2B).  
	As to claim 5, Ferber Jr. teaches the through holes in the first and second wall elements are arranged in a number of transverse rows in relation to an intended flow direction of the cooling medium through the cooling channel and that the through holes in two adjacent transverse rows are transversely displaced in relation to each other (fig. 2B, applicable barring specification to specification regarding the relation).
	As to claim 8, Ferber Jr. teaches the tubular element (containment panels [10a, 10b] and side panels [40]) comprises a third wall element and a fourth wall element (side panels [40]) which are arranged in parallel and configured to connect the first wall element and the second wall element (figs. 2A, 2B).
	As to claim 11, Ferber Jr. teaches tubular element is made of a material having heat transfer properties.  Note: All materials have heat transfer properties (as they have In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreisel et al., as applied to claims 1 and 6 above, further in view of US 2015/0333382 (Mingers et al.). 
As to claim 7, Kreisel et al. do not teach the electrical energy storage unit comprises an annular recess in the outer circumferential surface [of each of the plurality of energy storage units] configured to receive the sealing member.  
	However, Mingers et al. teach of energy storage units (battery cells [14]) comprises an annular recess (depression [32]) in the outer circumferential surface configured to receive a sealing member (insulating layer [16]) (figs. 2-3; para 0028).  The motivation for having an annular recess in the outer circumferential surface [of each of the plurality of energy storage units] configured to receive the sealing member is to connect the insulating member in a captive manner to the battery cells (para 0028).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have an annular recess in the outer circumferential surface [of each of the plurality of energy storage units] configured to receive the sealing member is to connect the insulating member in a captive manner to the battery cells.  Additionally, the combination of an annular recess in the outer circumferential surface [of each of the plurality of energy storage units] configured to receive the sealing member (as taught by Mingers et al., and as applied to Kreisel et al.) would yield the predictable result of providing a fluid tight cooling space (see abs. of Mingers et al. for confirmation that this structure is achieved).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine an annular recess in the outer circumferential surface [of each of the plurality of energy storage units] configured to receive the sealing member (of Mingers et al.) to the structure of Kreisel et Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferber Jr., as applied to claim 1 above, further in view of US 2001/0010878 (Nakanishi et al.). 
	As to claim 6, Ferber Jr. does not teach a sealing member which is configured to provide a seal between a surface defining the through holes and an outer circumferential surface of an electrical storage unit.
	However, Nakanishi et al. of a holder, wherein heat conductive resin [32] is placed between an aperture for holding a cell and the cell (fig. 7; para 0080), i.e. a sealing member which is configured to provide a seal between a surface defining the through holes and an outer circumferential surface of an electrical storage unit.  The motivation for placing a heat conductive resin between an aperture for holding a cell and the cell (a sealing member which is configured to provide a seal between a surface defining the through holes and an outer circumferential surface of an electrical storage unit) in order to hold the cell to the container (para 0080).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to place a heat conductive resin between an aperture for holding a cell and the cell (a sealing member which is configured to provide a seal between a surface defining the through holes and an outer circumferential surface of an electrical storage unit) in order to hold the cell to the container.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreisel et al., as applied to claim 1 above, in view of Nakanishi et al., as applied to claim 6 above, further in view of Mingers et al.
	As to claim 7, it is noted that Ferber Jr.’s container provides apertures for holding cells at the top and bottom of the cells (fig. 2B).  Nakanishi et al. is relied upon to further render obvious the use of a sealing member applied to the through holes seal a surface between the through holes and electrical energy storage units.  
	The combination does not teach the electrical energy storage unit comprises an annular recess in the outer circumferential surface [of each of the plurality of energy storage units] configured to receive the sealing member.  
	However, Mingers et al. teach of energy storage units (battery cells [14]) comprises an annular recess (depression [32]) in the outer circumferential surface configured to receive a sealing member (insulating layer [16]) (figs. 2-3; para 0028) (note: placement of Mingers et al.’s sealing member is close to the top of the cell, similar to the placement of Ferber Jr.’s (containment panel [10a] of fig. 2B), and would be the placement of the sealing member of Ferber Jr. in view of Nakanishi).  The motivation for having an annular recess in the outer circumferential surface [of each of the plurality of energy storage units] configured to receive the sealing member is to connect the insulating member in a captive manner to the battery cells (para 0028).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have an annular recess in the outer circumferential surface [of each of the plurality of energy storage units] configured to receive the sealing member is to connect the insulating member in a captive manner to the battery cells.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferber Jr.  (The teachings of Ferber Jr, as set forth above and applicable herein, are incorporated herein but are not reiterated herein for brevity’s sake.)
	As to claim 9, Ferber Jr.’s tubular element (containment panels [10a, 10b] and side panels [40]; embodiment of figs 2A, 2B) is not designed as a unitary piece.  However, Ferber Jr. teaches a different embodiment that integrates containment panels and a housing as a single molded structure (para 0036).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the embodiment of fig. 2A/2B integral, since it has been held that forming in one piece an Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  See also MPEP §2144.04(V)(B).  Additionally, at the very least, the combination of the integral/unitary piece (of one embodiment of Ferber Jr. to another embodiment of Ferber Jr.) would have yielded the predictable of acting as a container for cells.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine the integral/unitary piece (of one embodiment of Ferber Jr. to another embodiment of Ferber Jr.), as the combination would have yielded the predictable of acting as a container for cells.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferber Jr., as applied to claim 1 above, further in view of US 2011/0132580 (Hermann et al.). 
	As to claim 12, Ferber Jr. teach that the tubular element (containment panels [10a, 10b] and side panels [40]) may be cooled with air (via openings therein), or alternately, panels could include a passages for cooling fluid (one additional cooling channel).
	Although Ferber Jr. teaches of two different cooling channels, Ferber Jr. does not teach of the use of two cooling channels together.
	However, Hermann et al. teach of a cooling structure that that has two different flow channels as well as two different fluids that flow in the two different flow channels (fig. 9; para 0068).  The motivation for having two different fluid flows is to help with .	
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferber Jr., as applied to claim 1 above, further in view of US 2010/0136406 (Song et al.). 
	As to claim 13, Ferber Jr. teaches the use of their battery module for transportation (para 0004).  However, Ferber Jr. do not teach the arrangement comprises at least two tubular elements defining two cooling channels arranged in parallel, an inlet channel configured to direct cooling medium to the cooling channels and an outlet channel configured to receive cooling medium from the cooling channels.
	However Song et al. teach a battery pack for a vehicle (para 0005).  Specifically, the arrangement includes multiple modules [0120] (fig. 1).  The modules are arranged such that each module is cooled in parallel, an inlet channel [112] configured to direct cooling medium to the cooling channels and an outlet channel [112] configured to receive cooling medium from the modules to be cooled (fig. 1) (note: the addition of cooling device [130]).  The motivation for arranging a plurality of Ferber Jr.’s packs in the manner seen in Song et al. (each module is cooled in parallel, an inlet channel [112] configured to direct 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759